SHARE PURCHASE AGREEMENT


THIS AGREEMENT dated the --8th day of August, 2006.


BETWEEN:


QiFang Niu,
XiaoXia Chen
all two being citizens and residents of the Peoples’ Republic of China
(collectively, the "Vendors");


AND:
INFORNET INVESTMENT LIMITED., a company duly incorporated and existing under the
laws of the Peoples’ Republic of China and having its business officen at 12B-E
No. 20 PengAn Century Tower, Yuanda Road, Beijing, China
(“Infornet”); and
 
Xin Wei, a citizen and resident of of the Peoples’ Republic of China (“Wei”).
 
(Infornet and Wei together being, the "Purchasers")


AND:
BEIJING TOPBIZ TECHNOLOGY DEVELOPMENT CORP. LTD., a company duly incorporated
and existing under the laws of the Peoples’ Republic of China and having its
business office at 6/F YingHai Building No.10 ZhongGuanCun Road, HaiDian,
Beijing, China
 
(the "Company").


 
 


WHEREAS:


A. The Vendors are the registered and beneficial owner of all the issued and
outstanding shares of registered capital of the Company;


B. The Vendors agree to sell and the Purchasers agree to purchase In the
aggregate 60% of the shares, with Infornet purchasing 49% of the shares, and Wei
purchasing 11%
of the shares ;


NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged by the parties), the parties
covenant and agree as follows:


SECTION 1 
INTERPRETATION


1.1 Definitions.
 
(a) "Business" means the business currently carried on by the Company which is
the operation of providing mobile value-added services including short message
system (SMS) to Chinese enterprises and individuals;


(b) "Closing" means the completion of the transactions herein on the Closing
Date;


(c) "Closing Date" means August 8, 2006 or such later date as may be agreed upon
between the parties;


(d) "Contracts" means all of those agreements, contracts and commitments,
written or verbal, entered into by the Company that are in effect as of the
Closing Date;


(e) "Employees" means any and all present and former employees and staff of the
Business and the Company;


(f) "Financial Statements" means the audited financial statements of the
Company, consisting of a balance sheet and a statement of operations and a
statement of  deficit;


(g) "Premises" means the land and buildings which are currently occupied by the
Company and from which the Company carries on the Business;



(h)  
"Purchase Price" means the sums described in Section 3.2.



SECTION 2
SALE AND PURCHASE
 
2.1 Sale and Purchase.
 
Subject to the terms and conditions of this Agreement and based on the
warranties and representations herein contained the Vendors agree to sell to
Infornet and Wei, respectively, and Infornet and Wei agree to purchase from the
Vendors, shares representing 49% and 11%, respectively, of the registered
capital of the Company, which shares together aggregate 60% of the registered
capital of the Company (being referred to herein as, the “Shares”) for the
Purchase Price set forth below.


SECTION 3
PURCHASE AND PAYMENT


3.1  On Closing Date, the Purchasers will acquire the Shares, representing 60%
of the registered capital of the Company.


3.2  Payment:



3.2.1.  
 First Payment. On Closing Date, Infornet will pay US$950,000 (Nine Hundred
Fifty Thousand US Dollars) to the Vendors or a third party designated by the
Vendors pro rata and cause its parent, China Mobility Solutions, Inc., to issue
8,081,818 (Eight Million Eighty One Thousand Eight Hundred and Eighteen) shares
at the deemed price of US$0.46 (Forty Six cents US) to the Vendors or a third
party designated by the Vendors pro rata in an offering that is exempt from
registration under the Securities Act of 1933, as amended (the “Act”), pursuant
to Regulation S. We will deliver good and valuable consideration, the
sufficiency of which is hereby acknowledged by the Vendors in payment for their
shares.




3.2.2.  
 Second Payment. Three month from Closing Date, Infornet will pay US$1,350,000
(One Million Thirty Five Thousand US Dollars) to the Vendors or a third party
designated by the Vendors pro rata.




3.2.3.  
 Third Payment. Six month from Closing Date, Infornet will pay US$1,400,000 (One
Million Four Hundred Thousand US Dollars) to the Vendors or a third party
designated by the Vendors pro rata.





SECTION 4
REPRESENTATIONS AND WARRANTIES


4.1 Representations and Warranties of the Vendors.
 
The Vendors hereby represent and warrant, as of the date hereof and as of the
Closing Date, that:


(a) the Vendors have full right and authority to enter into this Agreement on
the terms and conditions herein set forth and to sell and transfer the legal and
beneficial title and ownership
of the Shares and the Company, and its directors and shareholders have taken all
necessary or desirable actions and proceedings to approve and authorize, validly
and effectively, the entering into and the execution, delivery and performance
of this Agreement and the transactions contemplated hereby; and this Agreement
is a legal, valid and binding obligation of
the Vendors, enforceable against each of them in accordance with its terms; upon
the sale and transfer of the Shares to Infornet and Wei, they shall have good
and marketable title to the Shares,free and clear of all liens, encumbrances and
charges.


(b) each of the Vendors is a non-resident of Canada within the meaning of the
Income Tax Act (Canada);


(c) the execution, delivery and performance of this Agreement and the completion
of the transactions contemplated hereby will:


(i) not constitute a breach by the Vendors of any statute, bylaw or regulation
or of the Company's memorandum or articles of association;


(ii) not result in a breach of any terms or provisions, or constitute a default
under any agreement, indenture, mortgage, instrument, court order, judgment or
decree to which the Vendors or the Company is a party or by which the Vendors or
the Company is bound; and


(iii) not result in the creation of any lien, encumbrance or other charge on the
Shares;


(d) no person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of the Shares or any other
shares in the capital of the company or any right capable of becoming an
agreement for the purchase, subscription or issuance of any of the unissued
shares in the capital of the Company, or for the acquisition from the Company of
any of its undertaking, property or assets;
 
(e) the Vendors hold 100% of the ownership of the Company; the Shares represent
an undivided interest in sixty percent (60%) of the registered capital of the
Company in accordance with the laws of the Peoples’ Republic of China.
 
(f)  the shares of registered capital of the Company are duly authorized,
validly issued and outstanding as fully paid and non-assessable shares and
constitute 100% of all of the issued and outstanding shares in the capital of
the Company;


(g) the Vendors are the registered and beneficial owner of the Shares and have
good and marketable title to the Shares and the Shares are free and clear of all
liens, claims, charges and
encumbrances of every nature and kind whatsoever;
 
(h) the Company is a company duly organized under the laws of China, is not a
reporting company and is a valid and subsisting company in  good standing;


(i) the Company has the power to own all of its property and assets and to carry
on the Business, and is duly qualified to carry on the Business;


(j) the Company is not a partner or participant in any partnership, joint
venture, profit-sharing arrangement or other association of any kind, nor is the
Company a party to or bound by any agreement which would restrict or limit its
right to carry on any business or activity or to solicit business from any
person or in any geographical area or otherwise to conduct the Business as the
Company may determine;


(k) no dividend declared by the Company has remained unpaid;
 
(l) there are no liabilities, obligations, commitments or indebtedness of any
nature whatsoever (whether accrued, absolute, contingent or otherwise) of the
Company which have
not been disclosed to the Purchasers and which the Purchasers have not agreed to
assume or which the Vendors will not pay subsequent to Closing;


(m) the Company has no Contracts, bonus plans, undertakings or arrangements
whether oral, written or implied with Employees, lessees, licensees, managers,
accountants, suppliers, agents, distributors, officers, directors, lawyers or
others;
 
(n) except as has been previously disclosed to the Purchasers, the Company holds
all permits, licenses, consents and authorities issued by any governmental
authority, or any subdivision thereof,  which are necessary or desirable in
connection with the conduct  and operation of the Business and the ownership or
leasing of its  assets and the Company is not in breach of or in default under
any  term or condition of any thereof;
 
(o) except as has been previously disclosed to the Purchasers, the Company is
not in breach of any laws, ordinances, statutes, regulations, by-laws, orders,
governmental policies, or decrees to  which it is subject or which apply to it,
and neither the Premises nor their use violates any zoning or other by-law, law,
ordinance or regulation applicable to them;


(p) to the best knowledge of the Vendors, there is no basis for and there are no
actions, suits, judgments, investigations or arbitration or governmental
proceedings in progress,
outstanding, pending or threatened against or relating to the Company or
affecting the Business, Premises, or the Shares at law or in equity or before or
by any governmental authority,
commission or agency, domestic or foreign;


(q) no security or other encumbrance has been granted by the Company;


(r) the documents and information to be delivered to the Purchasers pursuant to
this Agreement shall be accurate and complete;


(s) the Company has good and marketable title to all of its properties and
assets, including those reflected in the Financial Statements or acquired since
the date of the most recent Financial Statement, free and clear of all
mortgages, pledges, liens, encumbrances or charges of any kind whatsoever and
none of the Company's assets or properties are in the
possession of or under the control of any other person;


(t) the Company has no guarantees with respect to the obligations of any other
person and has no indemnities or contingent or indirect obligations with respect
to the obligation of any
other person;


(u) except as previously disclosed to the Purchasers, neither the Company nor
the Vendors is under any obligation, contractual or otherwise, to notify or to
request or obtain the consent of any person, and no permits, licenses,
certifications, authorizations or approvals of, or notifications to, any
federal, provincial, municipal or local government or governmental agency,
board, commission or authority, or any foreign government or other authority,
are required to be obtained or given by the Company or the Vendors:


(i) in connection with the execution, delivery or performance by the Vendors or
the Company of this Agreement or the completion of any of the transactions
contemplated
herein;


(ii) to avoid the loss of any permit, license, certification or  other
authorization; or


(iii) in order to enable the Company to carry on the Business in the ordinary
course as of and following the closing of the transactions contemplated hereby.


(v) The Vendors represent and warrant to China Mobility Solutions, Inc. (“CHMS”)
as follows:



1.  
The Vendors are not a U.S. person and are not acquiring the shares of common
stock of CHMS for the account or for the benefit of any U.S. person and are not
a U.S. person who purchased the shares of common stock in a transaction that did
not require registration under the the Act.



2.  
The Vendors agree to resell such common stock only in accordance with the
provisions of Regulation S, pursuant to registration under the Act, or pursuant
to an available exemption from registration.




3.  
The Vendors agree not to engage in hedging transactions with regard to such
securities unless in compliance with the Act.




4.  
The Vendors consent to the certificate for the shares of common stock of CHMS to
contain a legend to the effect that transfer is prohibited except in accordance
with the provisions of Regulation S, pursuant to registration under the Act, or
pursuant to an available exemption from registration, and that hedging
transactions involving the shares of common stock may not be conducted unless in
compliance with the Act.




5.  
The Vendors acknowledge that CHMS has agreed to refuse to register any transfer
of the shares of common stock not made in accordance with the provisions of
Regulation S, pursuant to registration under the Act, or pursuant to an
available exemption from registration.

 
(w) The Vendors covenant and represent and warrant in favor of the Purchasers
that all of the representations and warranties set forth herein shall be true
and correct at the time of Closing as if made on that date.

4.2  Representations and Warranties in Closing Documents.
All statements contained in a certificate or other instrument delivered by or on
behalf of the Vendors pursuant hereto or in connection with the transactions
contemplated hereby shall be deemed to be representations and warranties by the
Vendors hereunder.


4.3 Survival of Representations and Warranties of the Vendors.
The representations and warranties of the Vendors contained in this Agreement
shall survive the Closing and the payment of the Purchase Price and,
notwithstanding the Closing and the payment of the Purchase Price, the
representations and warranties of the Vendors shall continue
in full force and effect for the benefit of the Purchasers, subject to the
following:


(a) the representations and warranties of the Vendors contained in Sections 4.1
(n), (p), (s), (t) and (u) shall survive for a period of twelve (12) months
following the Closing Date;


(b) notwithstanding paragraph (a) above, any claim which is based on intentional
misrepresentation or fraud by the Vendors may be made or brought by the
Purchasers at any time; provided that a written notice of claim is made before
the expiry of applicable period, then the representation and warranty to which
such notice applies shall survive in respect of that claim until the final
determination or settlement of that claim.


4.4 The Purchasers hereby represent and warrant to the Vendors as follows:


(a) Infornet is a company duly organized, validly existing and in good standing
under the laws of the Hong Kong SAR of the Peoples Republic of China. Its
parent, China Mobility Solutions, Inc., is a corporation duly organized, validly
existing and in good standing under the laws of the state of Florida. CHMS is
registered under the Securities Exchange Act of 1934, as amended, and is current
with respect to the filing of annual and periodic reports pursuant to said Act.
Further, the shares of CHMS are traded on the OTC Bulletin Board in the
United States;
 
(b) The Purchasers have all corporate and individual power, authority and
capacity to acquire the Shares and to perform their obligations hereunder. The
execution and delivery of this Agreement has been duly authorized by all
necessary corporate and individual action on the part of the Purchasers and this
Agreement constitutes a valid and binding obligation of the Purchasers. The
Purchasers are not a party to, bound by or subject to any indenture, mortgage,
lease, Agreement, instrument, statute, regulation, order, judgment, decree or
law which would be violated, contravened or breached by or under which any
default would occur as a result of the execution and delivery by the Purchasers
of this Agreement or the performance by the Purchasers of any of the terms
hereof;


(c) the Purchasers covenant, represent and warrant in favor of the Vendors that
all of the representations and warranties set forth herein shall be true and
correct at the time of
Closing as if made on that date.


4.5 Survival of Representations and Warranties of Purchasers.
The representations and warranties of the Purchasers contained in this Agreement
shall survive the Closing and the purchase of the Shares and, notwithstanding
the Closing and the purchase of the Shares and the representations and
warranties of the Purchasers shall continue in full force and effect for the
benefit of the Vendors for a period of
twelve (12) months from the Closing Date.


SECTION 5
COVENANTS OF THE VENDORS


5.1 Vendors' Covenants.
The Vendors covenant, agree and undertake with the Purchasers that from and
after the date of execution of this Agreement to the Closing Date the Vendors
will:
 
(a)  cause the Company to conduct its business in the ordinary and normal course
and will not permit the Company to do or fail to do anything that would result
in the representations and warranties of the Vendors herein not to be true and
correct at the time of Closing;


(b)  ensure the execution and delivery of all documents and instruments required
to be executed and delivered by the Vendors and the Company hereunder and will
take all steps and
proceedings and execute such further assurances and documents as may be required
to effect the transfer to and register the Shares in the name of the Purchasers
and to fulfill the terms and conditions of this Agreement;


(c)  deliver to the Purchasers true and complete copies of all documents and
instruments referred to in this Agreement or in the Schedules hereto and will
not permit the Company to amend any of them or enter into any other contract or
agreement without the prior written consent of the Purchasers.


(d)  execute and deliver on the Closing Date the certificate contemplated by
Section 8.1(d) hereof dated the Closing Date in a form satisfactory to the
Purchasers’ attorneys;


(e)  obtain all necessary shareholders and directors resolutions to effect the
transactions contemplated by this Agreement and do all other things reasonably
necessary to facilitate the
transactions contemplated herein;
 
(f)  have delivered or caused to be delivered to the Purchasers complete
originals, when available, or otherwise true and complete copies of such
originals (including all amendments)
of all Contracts, leases and other documents referred to in this Agreement or
any Schedule hereto or required to be disclosed hereby;


(g)   ensure that at the Time of Closing, the Company's financial situation
shall be in line with the financial situation contained in the financial reports
set forth as of September 30, 2005 in the Schedule attached hereto, except that
the Company may have some financial changes incurred in its normal course of
business for the period from September. 30, 2005 to the Date of Closing.


5.2  Indemnity by the Vendors.
Without prejudicing any other remedy available to the Purchasers  at law or in
equity, the Vendors shall fully indemnify and save  harmless the Purchasers from
and against any and all costs, losses, damages or expenses suffered or incurred
by the Purchasers or the Company in any manner arising out of or relating to:


(a)  any representation or warranty of the Vendors set forth in this Agreement
being untrue or incorrect or the failure of the Vendors to observe or perform
any of their obligations pursuant hereto, including, but not limited to, the
obligations set forth in Section 5.1 hereof;
 
(b)  any and all indebtedness or liability of the Company existing at the time
of the Closing which was not disclosed in writing to the Purchasers by the
Vendors;
 

(c)  any misrepresentation in or omission from any certificate or other
instrument furnished to the Purchasers hereunder; and


(d)  any and all actions, suits, proceedings, demands, assessments, judgments,
costs and legal and other expenses incident to any of the foregoing.


5.3  Claims Under Vendors' Indemnity.
If any claim is made by any person against the Purchasers or the  Company in
respect of which the Purchasers or the Company may incur or suffer damages,
losses, costs or expenses
that might reasonably be considered to be subject of the indemnity obligation of
the Vendors as provided in paragraph 5.2, the Purchasers will notify the Vendors
as soon as reasonably practicable of the nature of such claim and the Vendors
shall be entitled (but not required) to assume the defense of any suit brought
to enforce such claim.
Notwithstanding the foregoing, if the person making the claim threatens or takes
any action which does or could affect the assets of the business of the Company
or the Purchasers then the Vendors shall, within ten (10) days of being notified
of such threat or action, post with the Court sufficient security to satisfy the
claim and costs related
thereto, failing which the Vendors shall not have the right to defend or
continue to defend the claim. The defense of any such claim (whether assumed by
the Vendors or not) shall be through legal counsel and shall be conducted in a
manner acceptable to the Purchasers and the Vendors, acting reasonably, and no
settlement may be made by the Vendors or the
Purchasers without the prior written consent of the other. If the Vendors
assumes the defense of any claim then the Purchasers and the Purchasers’ counsel
shall co-operate with the Vendors and their counsel in the course of the
defense, such co-operation to include using reasonable best efforts to provide
or make available to the Vendors and his counsel documents and information and
witnesses for attendance at examinations for discovery and trials. The
reasonable legal fees and disbursements and other costs of such defense shall,
from and after such assumption, be borne by the Vendors.


SECTION 6
COVENANTS OF THE PURCHASERS


6.1 Purchasers’ Covenants.
The Purchasers covenant, agree and undertake with the Vendors that they will pay
the Purchase Price in the manner described in Section 3.2 of this Agreement.


6.2 Purchasers’ Covenants.
The Purchasers covenant, agree and undertake with the Vendors that the
Purchasers shall operate the Company in a professional and businesslike manner
after the Closing Date.
 
6.3 Indemnity by the Purchasers.
The Purchasers, jointly and severally, shall fully indemnify and save harmless
the Vendors from and against any and all costs, losses, damages or expenses
suffered or incurred by the Vendors in any manner arising out of or relating to:


(a)  any misrepresentation or non-fulfillment of any covenant on the part of the
Purchasers under this Agreement; and


(b) any and all actions, suits, proceedings, demands, assessments, judgments,
costs and legal and other expenses incident to any of the foregoing.


6.4  Claims Under Purchasers' Indemnity.
If any claim is made by any person against the Vendors in respect of which the
Vendors may incur or suffer damages, losses, costs or expenses that might
reasonably be considered to be subject to the indemnity obligation of the
Purchasers as provided in Section 6.3, the Vendors will notify the Purchasers as
soon as reasonably practicable of the nature of such claim and the Purchasers
and the Company shall be entitled (but not required) to assume the defense of
any suit brought to enforce such claim. Notwithstanding the
foregoing, if the person making the claim threatens or takes any action which
does or could affect the assets of the business of the Vendors then the
Purchasers shall, within ten (10) days of being notified of such threat or
action, post with the Court sufficient security to satisfy the claim and costs
related thereto, failing which the
Purchasers and the Company shall not have the right to defend or continue to
defend the claim. The defense of any such claim (whether assumed by the
Purchasers and/or the Company or not) shall be through legal counsel and shall
be conducted in a manner acceptable to the Purchasers and the Vendors, acting
reasonably, and no settlement may be
made by the Vendors or the Purchasers without the prior written consent of the
other. If the Purchasers or the Company assumes the defense of any claim then
the Vendors and the Vendors' counsel shall co-operate with the Purchasers and
the Company and their counsel in the course of the defense, such co-operation to
include using reasonable best efforts
to provide or make available to the Purchasers and the Company and their counsel
documents and information and witnesses for attendance at examinations for
discovery and trials. The reasonable legal fees and disbursements and other
costs of such defense shall, from and after such assumption, be borne by the
Purchasers or the Company, as the case
may be.
 
SECTION 7
CONDITIONS PRECEDENT TO THE PURCHASER'S’ OBLIGATIONS


7.1  Purchasers’ Conditions Precedent.
Notwithstanding anything herein contained, the obligation of the Purchasers to
complete the transactions hereunder is conditional upon the fulfillment of the
following conditions precedent:
 
(a)  the audited financials from inception to March 31, 2006 of the Company must
be completed.
 
(b) all covenants and agreements of the Vendors to be performed on or before the
Closing Date pursuant to the terms and conditions of this Agreement have been
duly performed;


(c) on or before the Closing Date, no injunction or restraining order of a court
or administrative tribunal of competent jurisdiction shall be in effect which
prohibits the
transactions contemplated hereunder and no action or proceeding shall have been
instituted and remain pending before any such court or administrative tribunal
to restrain
or prohibit the transactions contemplated hereby;


(d) the Vendors shall deliver to the Purchasers on the Closing Date a
certificate signed by the Vendors that the conditions set out in Section 7.1(a)
have been satisfied;


(e) the representations and warranties of the Vendors contained in this
Agreement shall be true on and as of the Closing Date with the same effect as
though such representations and
warranties had been made on and as of the Closing Date; and


(f) since the date hereof and prior to the Closing Date, no loss or damage by
fire, negligence or otherwise shall occur to the property and assets of the
Company or Premises.
 
(g) The obligation of Infornet to consummate an acquisition of 49% of the Shares
at Closing shall be contingent upon Wei executing and delivering to Infornet a
Stock Option Agreement in form and substance satisfactory to Infornet, which
agreement grants Infornet, among other things, the option to purchase the 11%
portion of the Shares acquired by Wei for an aggregate price of $100, upon
certain conditions precedent. 


7.2  Conditions for Benefit of Purchasers.
The preceding conditions are for the exclusive benefit of the Purchasers and
such conditions must be fulfilled as described in subsection 7.1 or may be
waived in whole or in part by the Purchasers on or prior to the Closing Date by
delivery to the Vendors of a written waiver to that effect, signed by the
Purchasers.
.
SECTION 8
GENERAL PROVISIONS


8.1  Time of Essence.
Time shall be of the essence of this Agreement.


8.2  Force Majeure.
If the transaction fails to close due to an act of God, no compensation shall be
made to either party.


8.3  No Merger and Survival.
The representations, warranties, covenants, indemnities and agreements contained
in this Agreement or pursuant hereto shall not merge at the closing, and shall
survive and continue in full force and effect from the Closing Date.


8.4  Notice.
Any notice, waiver or other communication required or permitted to be given
hereunder shall be in writing and signed by or on behalf of such party and shall
be given to the other party by delivery thereto, or by sending by prepaid
registered mail or facsimile to the address of the other party as herein set
forth or to such other address of which notice is given, and any notice shall be
deemed not to have been sufficiently given until it is received. Any notice or
other communication contemplated herein shall be deemed to have been received on
the day delivered, if delivered, on the fourth business day following the
mailing thereof, if sent by registered mail, and the second business day
following the transmittal thereof, if sent by facsimile. If normal mail or
facsimile service shall be interrupted by strike, slowdown, force majeure or
other cause, the party sending the notice shall utilize any of such services
which have not been so interrupted or shall deliver such notice in order to
ensure prompt receipt of same by the other party.


8.5  Waiver.
No waiver of any of the provisions of this Agreement will be deemed or will
constitute a waiver of any other provision (whether or not similar) nor will any
waiver constitute a  continuing waiver unless otherwise expressly provided.


8.6  Modifications and Approvals.
No amendment, modification, supplement, termination or waiver  of any provision
of this Agreement will be effective unless in writing signed by the appropriate
party and then only in the specific instance and for the specific purpose given.


8.7  Further Assurances.
Each of the parties hereby covenants and agrees to execute any further and other
documents and instruments and to do any further and other things that may be
necessary to implement and carry out the intent of this Agreement.


8.8  Ensurement and Assignment.
This Agreement will ensure to the benefit of and will be binding upon the
Vendors and the Purchasers, and their respective personal representatives,
heirs, executors, administrators, successors and permitted assigns. Neither
party will assign its rights or  obligations under this Agreement or any part
thereof, provided that the Purchasers may assign this Agreement, without
consent, but upon notification to the Vendors, to another corporation.
 
8.9  Counterparts.
This Agreement may be executed in counterparts or by facsimile and each such
Agreement or facsimile so executed shall be deemed to be an original and such
counterparts together shall constitute one and the same Agreement.


8.10  Severability.
If any one or more of the provisions contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of such provision or
provisions shall not in any way be affected or impaired thereby in any other
jurisdiction and the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby in any other
jurisdiction and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.
 
8.11  Included Words.
Words importing the singular include the plural and vice-versa, and words
importing gender include all genders.


8.12  Headings and Interpretation.
The section and subsection headings are included solely for convenience, are not
intended to be full or accurate descriptions of the content, or to be considered
part of this Agreement. The parties hereto acknowledge that their respective
legal counsel have reviewed and participated in settling the terms of this
Agreement, and agree that any rule of construction to the effect that any
ambiguity is to be resolved against the drafting party shall not be applicable
in the interpretation of this Agreement.


8.13  Governing Law.
This Agreement shall be construed and enforced in accordance with the laws of
the People’s Republic of China, and will be treated in all respects as a Chinese
contract.


8.14  Entire Agreement.
This Agreement, together with the contract and all Schedules  to this Agreement,
constitutes the entire agreement between the parties regarding the subject
matter hereof. In the event of any inconsistency between this Agreement and the
interim contract, the provisions of this Agreement shall prevail.
 
IN WITNESS WHEREOF the parties have executed this Agreement on the date first
above written.
 


 
 EXECUTED and DELIVERED by
 
  /s/ QiFang Niu  
QiFang Niu, Vendor
 
 /s/ XiaoXia Chen XiaoXia Chen, Vendor  

 


 
BEIJING TOPBIZ TECHNOLOGY DEVELOPMENT CORP. LTD.,
 
INFORNET INVESTMENT LIMITED
 
By: /s/ QiFang Niu   By: /s/ XiaoQing Du
Name: QiFang Niu
Title: President
  Name: XiaoQing Du
Title: President






 XIN WEI
 
/s/ Xin Wei
 (In His Individual Capacity)

 


